PER CURIAM.
Pursuant to the reasoning in Michigan Millers Mut. Ins. Co. v. Bourke, 581 So.2d 1368 (Fla. 2d DCA 1991); Fidelity & Casualty Co. of N.Y. v. Lopez, 375 So.2d 59 (Fla. 4th DCA 1979); and Am. Health Plan, Inc. v. Kostner, 367 So.2d 276 (Fla. 3d DCA 1979), we grant the petition for certiorari and quash the trial court’s order that required disclosure of the names and addresses of all patients referred to a Dr. Slomka by State Farm for independent medical examinations within the past three years. We remand the matter to the trial court for further proceedings consistent herewith.
FRANK, A.C.J., and HALL and PARKER, JJ., concur.